Citation Nr: 1045879	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

As the record contains evidence of treatment for psychiatric 
conditions other than PTSD, the Board has recharacterized the 
issue of entitlement to service connection more broadly to 
include entitlement to service connection for a psychiatric 
disability, currently claimed as PTSD, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

The Veteran filed a February 2010 claim for compensation under 
38 U.S.C.A. § 1151 (West 2002) for an August 2009 right hand and 
arm injury at a VA medical center; this claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

This remand is to afford the Veteran an opportunity to provide an 
opportunity to provide further information to corroborate claimed 
stressors.  In particular, the Veteran reported that while he was 
stationed in Germany, he witnessed the death of a soldier who was 
struck by a tracked vehicle and flattened against a brick wall, 
and the deaths of several family members, who were killed by a 
soldier on another  tracked vehicle.  

The Veteran's service personnel records presently show no 
evidence in Taiwan, as he has alleged. 

The Veteran has also alleged that while in basic training, he 
witnessed the death of another soldier during live fire 
exercises.  His service personnel record indicates that he 
completed basic training with Company A, Third Battalion, First 
Training Brigade, in Fort Benning, Georgia.  His basic training 
was from August to October 1968.  The RO/AMC has not investigated 
this incident, and given the fact that sufficient data is of 
record to identify the Veteran's unit and dates of assignment to 
that unit, further clarifying action is required.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated him 
for a psychiatric disorder and whose 
records have not been obtained.  After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO/AMC must obtain any records that have 
not previously been obtained from each 
health care provider the Veteran 
identifies. 

The Veteran should also be advised 
that, with respect to private medical 
evidence, he may alternatively obtain 
the records on his own and submit them 
to the RO/AMC. 

2. As to any and all claimed stressors, the 
Veteran will be afforded an opportunity to 
provide further information as to relevant 
data which may be used by the RO/AMC for 
substantiation.  In particular, and apart 
from any other information the Veteran may 
desire to submit, the Veteran will be 
advised to provide the following 
information:

	a. Dates of claimed events;

	b. Places of claimed events;

c. Names, ranks, and company sized 
units of casualties ;

d. Names, ranks, and company sized 
units of
Witnesses;

e.  The complete circumstances 
surrounding each event, including but 
not limited to whether the Veteran 
submitted any then-contemporaneous 
witness statements; was interviewed as 
a witness by command or police 
authorities; whether he testified at 
any courts-martial or preliminary 
investigation.  

3.   Upon receipt of the Veteran's 
response, the RO/AMC will research with 
appropriate government records 
depositories, the issue of whether a 
trainee assigned to Company A, Third 
Battalion, First Training Brigade, in Fort 
Benning, Georgia was shot at some period 
from August to October 1968.  

If the Veteran submits further evidence, 
the RO/AMC must determine whether such 
information is sufficient to warrant 
further research by an appropriate agency.  
If so, the RO/AMC will conduct such 
research.  

4.  If corroboration for any stressor is 
elicited, the RO/AMC may schedule the 
Veteran for a clarifying VA mental health 
examination.  


5. The RO/AMC will then readjudicate the 
claims. If the benefit sought remains 
denied, the RO/AMC must provide the Veteran 
and his representative with a supplemental 
statement of the case and an appropriate 
period of time for response. Thereafter, 
subject to current appellate procedure, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order. No action is required of the Veteran 
until he is notified by the RO/AMC. By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



